DETAILED ACTION
Notice to Applicants
The previously presented Non-Final Rejection filed 05/11/2022 contained a typographical error which suggested the Office Action was Final.  A corrected Non-Final Rejection which removes the typographical error is presented herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 30 recites the negative limitation “wherein the measuring is accomplished without consulting a positive control sample” without any support provided in the originally filed disclosure.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. See: MPEP 2173.05(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15-17, 20, 25, and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mershin et al. (US 2014/0099729 A1).
Regarding claim 12, Mershin discloses a method comprising:
exposing a sensor device to a sample comprising a vapor analyte and an interfering stimulus ([0057], see: positive control and test samples are run through two channels, each comprising a plurality of sensors), wherein the sensor device comprises:
a first sensing element comprising a first polymer organic semiconductor material electronically sensitive to a presence of the vapor analyte and to a presence of the interfering stimulus ([0132]-[0135], see: FETs comprising PPY nanotubes and GPCRs; [0149]-[0150], see: third sensor);
a second sensing element comprising a second polymer organic semiconductor material electronically sensitive to at least the presence of the interfering stimulus, wherein the first polymer organic semiconductor material has a different sensitivity to the vapor analyte than the second polymer organic semiconductor material ([0132]-[0135], see: FETs comprising PPY nanotubes and GPCRs; [0149]-[0150], see: either first or second sensor); and
a conductive link that electrically connects the first sensing element and the second sensing element ([0058], see: sensors are arranged in parallel or in series);
measuring an electrical property at a point within the sensor device due to the first sensing element and the second sensing element being concurrently exposed to the sample ([0149]-[0150], see: difference in current normalized to base current (DI/I); Fig. 3A, see: step 305 which discloses each channel includes multiple scent sensors; Fig. 3B, see: step 325 which discloses each channel includes multiple scent sensors), wherein the electrical property is based on
a first electrical signal from the first sensing element being electronically sensitive to the presence of the vapor analyte and to the presence of an interfering stimulus  ([0149]-[0150], see: third sensor which is sensitive to both targets), and
a second electrical signal from the second sensing element being electronically sensitive to at least the presence of the interfering stimulus ([0149]-[0150], see: either first or second sensor which is sensitive to one of the two targets and used to balance the sensor signal analogous to a Wheatstone Bridge Circuit); and
providing, by the sensor device, an output based on the electrical property, wherein the output is indicative of a concentration of the vapor analyte in the sample (Fig. 12A, Fig. 12B).
Regarding claim 15, Mershin further discloses a portion of the first electrical signal and a portion of the second electrical signal cancel each other out, resulting in increased selectivity in detecting the concentration of the vapor analyte ([0149]-[0150], see: either first or second sensor which is sensitive to one of the two targets and used to balance the sensor signal analogous to a Wheatstone Bridge Circuit, thereby improving sensor sensitivity for determining whether a test scent matches that particular target scent).
Regarding claim 16, Mershin further discloses the portion of the first electrical signal and the portion of the second electrical signal cancel each other out as  a ratio or a summation ([0149]-[0150], see: either first or second sensor which is sensitive to one of the two targets and used to balance the sensor signal analogous to a Wheatstone Bridge Circuit).
Regarding claim 17, Mershin further discloses the conductive link connects the first sensing element and the second sensing element in series or parallel ([0058], see: sensors are arranged in parallel or in series).
Regarding claim 20, Mershin further discloses the interfering stimulus is an interfering chemical species, a temperature change, a humidity, a water vapor, an electromagnetic energy, and/or a mechanical force [0149]-[0150], see: either first or second sensor which is sensitive to one of the two targets and used to balance the sensor signal analogous to a Wheatstone Bridge Circuit).
Regarding claim 25, Mershin further discloses the first sensing element has a different electrical conductance than the second sensing element in response to sensing at least one of the vapor analyte and the interfering stimulus ([0149]-[0150], see: third sensor which comprises both first and second GPCR, and either first or second sensor which is comprises the first and second GPCR respectively).
Regarding claim 27, Mershin further discloses the electrical property is due to a change in impedance, a change in resistance, a change in transconductance, and/or a change in capacitance ([0149]-[0150], see: difference in current normalized to base current (DI/I)).
Regarding claim 28, Mershin further discloses each of the first sensing element and the second sensing element is a transistor or a resistor ([0132]-[0135], see: FETs comprising PPY nanotubes and GPCRs).
Regarding claim 29, Mershin further discloses the sample comprises a plurality of molecules ([0057], see: positive control and test samples are run through two channels, each comprising a plurality of sensors).
Regarding claim 30, Mershin further discloses the measuring is accomplished without consulting a positive control sample ([0149], see: cancelled out signal from combination of first and second GPCR responses exposed to the same sample).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mershin et al. (US 2014/0099729 A1), in view of Besar et al. (Printable ammonia sensor based on organic field effect transistor).
Regarding claim 26, Mershin does not explicitly disclose applying, by a light source, a compensatory light to the first sensing element and the second sensing element to stabilize the first sensing element and the second sensing element to reduce noise in the output.
Besar teaches an analogous organic field-effect transistor based sensor comprising PQT-12 (Fig. 1), wherein the device has a threshold modulated by charging the organic semiconducting polymer material with one of a plurality of techniques, including UZ and corona charging (pg. 3225-3226/3.1. PET device charging).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to apply UV and corona charging techniques to the device and method disclosed by Mershin, as taught by Besar, since such a modification would have provided for an improvement in stability of surface potential and provided the ability to balance sensitivity and selectivity by modulating the threshold voltage of the OFET (Besar: pg. 3225-3226/3.1. PET device charging).

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the cited prior art fails to teach or suggest a step of measuring an electrical property “due to the first sensing element first sensing element and the second sensing element being concurrently exposed to the sample”.  Each of the plurality of channels disclosed by the different sensing method embodiments (Fig. 3A-3C) comprise a plurality of scent sensors configured into a Wheatstone Bridge circuit ([0149]-[0150]).  The balanced output signal from each Wheatstone Bridge circuit is considered to be analogous to the instantly recited “output based on the electrical property” since it comprises a differential output between a sensor and counter sensor exposed to the same sample ([0149], see: cancelled out signal from combination of first and second GPCR responses).
The previous grounds of rejection have been maintained with minor updates to clarify how the prior art addresses the claim amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797